De Courcy, J.
One Joseph McGovern took out an industrial life insurance policy in the defendant company, dated December 2, 1912. No beneficiary was named. He paid one dollar on account of the weekly premiums of twenty-five cents. Soon after the policy was issued he gave it to the plaintiff, and told her that it was to secure her in case he should not live to pay what he owed her for board. She kept the policy and premium receipt book until McGovern died on November 19, 1915, and paid the premiums thereon, except the one dollar, already mentioned. After his death the plaintiff filed a proof of claim, basing *396her right to recover on the fact that she was a creditor of the insured for a sum in excess of the policy. The widow of the insured also claimed the insurance money) Later one Derosier was appointed administrator of the estate of McGovern; and he demanded and received what was due from the defendant.
The trial judge reported the case to this court without making any decision thereon. This action at law is in contract, and the declaration alleges an assignment of the policy to the plaintiff. It does not appear from the agreed facts, however, that there ever was an assignment made; and it is stated affirmatively that before paying the policy the "defendant learned that so far as could be ascertained there was no assignment in writing of this policy.”" Further, one of the express provisions of the policy is, that it should be void “if the Policy be assigned or otherwise parted with.” The payment of the premiums gave the plaintiff no interest in the policy; and there is no privity of contract between her and the defendant. Plainly the plaintiff cannot recover in this action. Stevens v. Warren, 101 Mass. 564. Lewis v. Metropolitan Life Ins. Co. 178 Mass. 52. O’Brien v. Continental Casualty Co. 184 Mass. 584.
Nor can the plaintiff recover from this defendant even if we assume that uiider the terms of the "Statement of Agreed Facts” we may disregard the pleadings. Accepting her contention that she was a creditor with an equitable interest as a pledgee, nevertheless the defendant was expressly authorized by the second provision of the policy to make payment “to any other person appearing to said" Company to be equitably entitled to the same;” and proof of payment to such person was made conclusive evidence that “ all claims under this Policy have been fully satisfied.”
The promise to pay was made by the defendant to the intestate, and the company was justified in paying the money to the administrator of his estate. McCarthy v. Metropolitan Life Ins. Co. 162 Mass. 254. Whether the plaintiff has any priority of claim to the insurance money in his hands cannot be now considered, as he is not a party 'to these procéedings.
Judgment must be entered for the defendant; and it is

So ordered.